Landon, J.
(dissenting):
I cannot concur. The statute gives the right of action against the person who caused the intoxication “ by selling or giving away intoxicating liquors.” This comprehensive and general expression was, no doubt, intended to cover all cases of proximate cause. These cases may arise in numerous and various ways. A complaint must contain a plain and concise statement of the facts constituting each cause of action.” To state the facts constituting the cause of action, it must be necessary to state facts that do constitute it, not facts that may or may not constitute it. And this is the vice of this complaint — the facts stated may or may not constitute a cause of action, dependent upon the unstated fact whether the intoxication was proximately or remotely caused by the liquor sold or given away by the defendant. It is not charged that it was sold or given to the person who became intoxicated, or whether the defendant, by selling or giving it away, was the immediate cause of the liquor reaching such person. For aught that appears, *575lie was many removes from that person ; and was nearly as remote a canse of his intoxication as tile person who grew the grain from which the liquor was distilled. Ordinarily, it may be enough to ■charge the defendant with the acts specified in the statute, but when a statute is in such general terms as to cover cases which admit both of a recovery and a non-recovery, it does not seem toó •exacting to require the pleader to bring himself within the case of ■a recovery.
I advise that the demurrer be allowed.
Judgment affirmed, with costs, with leave to withdraw demurrer ■and answer in twenty days on payment of costs.